Case 21-12609-AJC   Doc 32-6   Filed 07/12/21   Page 1 of 3




                EXHIBIT F
              Case 21-12609-AJC        Doc 32-6      Filed 07/12/21       Page 2 of 3




                                                                  DINSMORE & SHOHL LLP
                                                                  100 West Main Street, Suite 900
                                                                  Lexington, Kentucky 40507
                                                                  www.dinsmore.com

                                                                  Ellen Arvin Kennedy
                                                                  (859) 425-1020 (direct) ^ (859) 425-1099 (fax)
                                                                  ellen.kennedy@dinsmore.com




                                       September 22, 2020


VIA ELECTRONIC MAIL
Adam Kaiser, Esq.
Alston & Bird LLP
90 Park Avenue
New York, NY 10016
Adam.kaiser@alston.com

RE:    Lexington Insurance Company v. the Ambassador Group LLC, et al.

Dear Adam:

        It was a pleasure to meet you this morning and I appreciate your time discussing this case.
Per our conversation, please find enclosed a balance statement for September 18, 2020, from
Keybank, in response to your letter dated September 18, 2020 requesting this information pursuant
to a prior order entered by the court. The current balance in the Goldenstar Holdings Company is
$2,488,176.23. It is Goldenstar Holdings Company’s intention to maintain this balance until this
matter can be resolved.


       If you have any questions, please give me a call. I look forward to hearing from you.




EAK/rp
Enclosures
Case 21-12609-AJC   Doc 32-6   Filed 07/12/21   Page 3 of 3
